SHIVERS, Judge.
The appellant, plaintiff in the proceedings below, has appealed the trial court’s entry of final summary judgment in favor of the defendant/appellee, Department of Transportation. We reverse on the basis that the plaintiff’s deposition, which was considered by the trial judge, raises a genuine issue as to whether at the time and place of plaintiff’s accident there was any construction in progress of which the Department of Transportation was aware or should have been aware. Holl v. Talcott, 191 So.2d 40 (Fla.1966).
REVERSED and REMANDED.
WENTWORTH and ZEHMER, JJ., concur.